—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated March 1, 1991, which awarded Amin M. Ibrahim $100,000, the appeal is from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated July 12, 1991, as, upon reargument, adhered to a prior determination of the same court, dated May 6, 1991, which confirmed the award.
*279Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court correctly confirmed an arbitration award in favor of Amin M. Ibrahim in the amount of $100,000. Since the award did not exceed a specifically enumerated limitation upon the arbitrator’s power, was not a totally irrational determination, and did not violate a strong public policy, the appellant has not met the heavy burden borne by a party seeking vacatur of an arbitration award (see, Matter of Silverman [Benmor Coats], 61 NY2d 299, 308; Matter of Mohyuddin v Khan, 197 AD2d 542). Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.